Citation Nr: 0428299	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for interstitial cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1977 
until September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for 
interstitial cystitis.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in April 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for interstitial cystitis.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board initially notes that 
the appellant's April 2004 Board hearing transcript indicates 
that the appellant is receiving on-going treatment for her 
interstitial cystitis at the VA medical center.  Moreover, 
the most recent VA medical records contained within the 
claims file are dated in January 2003.  As such, this case is 
remanded for purposes of obtaining any VA medical records 
developed since January 2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded a VA 
examination in July 2002 with respect to the issue currently 
pending on appeal.  Furthermore, the appellant's July 2002 VA 
examination records show that she "does not currently have 
interstitial cystitis".  However, the appellant's private 
medical records dated in September 2001, June 2003, and May 
2004 diagnose the appellant with interstitial cystitis.  The 
Board additionally notes that the appellant's private medical 
records dated in May 2004 further indicate that her 
interstitial cystitis began in 1977, or during her active 
military service.  As such, the appellant should be afforded 
a VA reexamination for purposes of determining the nature and 
etiology of any current interstitial cystitis.

Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within her possession as well as the 
source(s) of any other relevant and 
previously unobtained medical evidence.

2.  The appellant's VA medical records 
developed since January 2003, to include, but 
not limited to, any medical records 
pertaining to the appellant's treatment for 
her interstitial cystitis should be obtained.  
All efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

3.  Upon completion of the above, the 
appellant should be scheduled for a VA 
reexamination by a physician with the 
appropriate expertise to determine the nature 
and etiology of any current interstitial 
cystitis.  The examiner(s) should thoroughly 
review the claims folder in conjunction with 
evaluating the appellant.  The examiner(s) 
should specifically address the following:

Provide a diagnosis for any current 
interstitial cystitis, and comment upon 
whether it is "at least as likely as 
not" that any current interstitial 
cystitis is the result of an in-service 
injury or disease, to include multiple 
in-service complaints of and treatment 
for low back pain, or any other in-
service injury or disease indicated 
within the claims file.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim of entitlement to 
service-connection for interstitial cystitis 
should then be reconsidered.  If the benefits 
sought on appeal remain denied, then the 
appellant and her representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




